The Peoples Building & Savings Company of Xenia granted a loan of $3000 to one W. H. Cary and accepted as security a mortgage on two lots, which mortgage was duly record ed. Subsequently one R. W. Harabaugh filed two mechanic’s liens against the same property. A receiver was appointed for Cary and the question at issue is whether or not the mortgage has priority to the mechanic’s liens.
The evidence revealed that a copy of the lien was served on Mrs. Cary at the alleged residence of Mr. and Mrs. Cary, Mr. Cary be;ng absent at the time of service.
The Common Pleas held that the mechanic’s liens had priority to the mortgage which judgment was affirmed by the Appeals.
The Savings Company in the Supreme Court contends:
That no service was madej upon the owner in accordance with 8315 GC., because Mrs. Cary was not “owner”, “part owner,” “lessee”, or “agent of the owner”.